                   Case 1:14-cr-00068-LGS Document 373 Filed 07/26/19 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X
                                                                       :            7/26/2019
 United States of America,                                             :
                                                                       :
                                                                       :        14 Cr. 68 (LGS)
                            -against-                                  :
                                                                       :            ORDER
 Ross William Ulbricht,                                                :
                                                                       :
                                              Petitioner.              :
 ----------------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, Mr. Zachary L. Newland filed a letter on July 11, 2019, stating that Petitioner authorizes

and consents to Mr. Newland acting as counsel in place of Mr. Paul Grant (Dkt 371);

         WHEREAS, Petitioner signed a statement (i) consenting to the substitution of Mr. Newland as counsel

to provide him with representation in the pending 28 U.S.C. § 2255 motion proceedings in the Southern District

of New York, and (ii) indicating that he wishes for Mr. Grant to withdraw from the case (Dkt 371-1);

         WHEREAS, Mr. Grant has not filed a letter in response to Mr. Newland’s July 11, 2019, letter. It is

hereby

         ORDERED that the pending motions to vacate are denied as moot.

         ORDERED that Petitioner shall file a new motion to vacate and memorandum of law by September 6,

2019. The Government shall file a response by September 27, 2019. These memoranda of law shall not

exceed twenty-five (25) pages. Petitioner shall file a reply not exceeding ten (10) pages by October 9, 2019.

         The Court of Clerk is respectfully directed to (i) close all open motions in 14 Cr. 68; (ii) open a related

civil matter in connection with Petitioner’s Motion to Vacate (Dkt 361) and (iii) file this order in the above

captioned case and the newly opened matter.

Dated: July 26, 2019
       New York, New York
